NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE SKYPE TECHNOLOGIES SA and SKYPE,
INC.,
Petitioners.
Misce11aneous Docket No. 945
On Petition for Writ of Mandamus to the United StateS
District Court for the Dist1'ict of New Jersey in case no.
06-CV-2469, Judge Katharine S. Hayden.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Upon consideration of Skype Technologies SA and
Skype, Inc.’s unopposed motion to withdraw their petition
for a writ of n1andamuS,
IT IS ORDERED THATZ
The motion is granted and the petition is dismissed

~'1......__-?»
IN RE SKY`PE 2
FOR THE COURT
 2 4  /s/ Jan Horba1y
Date J an Horba1y
C1e1'k
ocr Morgan Chu, Esq.
Howard B. Mil1e1', Esq.
Clerk, United States Dist1'ict Court for the District Of
New Jersey
s19
"es2vzIS§§e%et'°“
AUG 2 4 2010
.lAN HORBAlY
CLERK